DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method,  there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/2021. Applicant argues that the methods do not create a serious burden for examination.  The examiner disagrees, the claims recite materially different process steps that must each be considered.  The inventions are related but not distinct, since the have a materially different design (see MPEP 806.05(j)).  The restriction stands. 


\Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner layer along a section of the first extension (shown in the elected invention)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Johnson (US 10,098,400). 
With respect to claim 1, a method of making an open-back hat that includes a front section (Figure 30)  with first and second lateral sides (310, 308 , the method comprising:

overlapping a first end (320, end attached to hat) of a first extension (320) with a first band (308, 312)  at the first lateral side (Figure 32) and positioning a second end of the first extension outward (distal end of 320) and away from the first lateral side;
folding a bottom of the first band over the first end of the first extension (Figure 32, bottom edge is folded upwards, also shown in figures 22 and 34); folding a top of the first band (edges 308) over the first end of the first extension (its folded over at least a portion of the first end of the first extension, Figure 32); attaching together the folded bottom, the folded top, and the first end of the first extension (Column 11, paragraph 27-35), 
overlapping a first end (attached end of 320, opposite side)   of a second extension (320)  with a second band  (312) at the second lateral side (figure 31)  and positioning a second end of the second extension outward and away from the second lateral side (distal end of 320, where the two end portions of 320 adjoin)
folding a bottom of the second band (312) over the first end of the second extension (bottom edge folded upwards, Figure 32)


With respect to claim 6, further comprising forming an opening (Figure 31) at a back of the hat between the first and second extensions and the first and second lateral sides (Column 11, lines 27-37).
With respect to claim 7, further comprising narrowing a width of the first band at the first extension and narrowing a width of the second band at the second extension (Figured 33, width of the band is narrowed by folding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 - 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Park (US 6,122,774).  The device of Johnson substantially discloses the claimed invention but is lacking a sweat band.  

With respect to claim 2,  the device of Park discloses a sweat band (8) interior to the band (Figure 9-1). In combination with the device of Johnson, the device comprises overlapping the first end of the first extension on a sweat band  (since the sweatband is interior to the band it would overlap) at the first band and overlapping the first end of the second extension on the sweat band at the second band.
With respect to claim 3, the device of Johnson teaches wherein folding the bottom of the first band (312, Johnson ) over the first end of the first extension  (320) comprises folding an end (bottom end ) of the first band over the first end of the first extension.
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the sweat band as taught by Park in order to improved rigidity to the base (Column 3, lines 17-20). 
With respect to claim 4, the device of Johnson teaches, wherein folding the bottom of the second band (312) over the first end of the second extension (320) comprises folding an end (bottom end )  of the second band over the first end of the second extension (Figure 32). 
 With respect to claim 8, further comprising positioning an inner layer (8) along a section of the first extension. (Figure 9-1, where the extenions joins the band). 



Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Moretz et al. (US 5,471,683). The device of Johnson substantially discloses the claimed invention but  is silent with respect to cotton and mesh. 
The device of Moretz et al. discloses, 
With respect to claim 5, wherein the bottom of the first and second bands (62) is constructed from cotton (Column 5, lines 32-50) and the top of the first and second bands  is constructed from mesh (71, 72 column 8 line 40). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the mesh and cotton material as taught by Moretz et al in order to provide a comfort moisture liner and a breatheable crown portion. 
With respect to claim 9, the device of Moretz et al. discloses further comprising positioning openings that extend through the first extension outward beyond the first band and positioning protrusions on the second extension outward beyond the second band (15).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the strap positioning openings and protrusion as taught by Moretz et al in order to provide adjustment for the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732